The Family Court improperly relied on Family Court Act § 1037 (a) by, in effect, directing the mother to appear at a dispositional hearing. That section, which, among other things, permits the Family Court, under certain circumstances, to compel a respondent’s “initial appearance” in a Family Court Act article 10 proceeding (Family Ct Act §§ 1033-a, 1033-b), was *1250inapplicable, since the mother had already appeared before the Family Court and accepted service of the petition (see Family Ct Act § 1037 [a]; cf. Family Ct Act § 153). Mastro, J.E, Dillon, Balkin and Miller, JJ., concur.